EXHIBIT 21 LIST OF SUBSIDIARIES The direct and indirect subsidiaries of ATC Technology Corporation are: Name Jurisdiction of Incorporation Name Under Which Business is Conducted ATC Custom Services, Inc. Delaware Not Applicable ATC Drivetrain, Inc. Delaware Aaron’s Automotive Products, Inc. Autocraft Industries, Inc. ATC Logistics & Electronics, Inc. Delaware ATC Logistics Autocraft Electronics Logistics Services Material Recovery ATC Information Services, Inc. Delaware ATCIS ATC Information Services ATS Remanufacturing Corp. Delaware Not Applicable Autocraft Developments Limited England Not Applicable ATC Drivetrain s.r.o. Czech Republic Not Applicable Autocraft Industries Limited England Not Applicable Automotive Developments Limited England Not Applicable Aftermarket Technology (U.K.) Holding Limited England Not Applicable Elbar Industrial Limited England Not Applicable Elbar Industrial (Trading) Limited England ATC Drivetrain Autocraft UK Autocraft Industries South East Lincs Engineering ZZYZX, S. DE R.L. DE C.V. Mexico Not Applicable
